DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "substantially over the entire length" and “substantially perpendicular” in claims 28-29 is a relative term which renders the claim indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 31 recites the limitation "said hooks".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

REJECTION BASED ON LUNDGREN
Claim(s) 16, 22 and 24-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,641,012 to Lundgren.
Regarding claim 16, Lundgren discloses a load carrier foot for supporting a load bar on a vehicle, said load carrier foot comprising: a holder (8, 9) adapted to receive a load carrier bracket (the holder is capable of receiving a load carrier bracket, elements 4, 10, for example) for coupling said load carrier foot to said vehicle, wherein said holder comprises a sleeve portion (9 – see specific cross section of 9 in Fig. 3) defining an accommodating space which is configured to partially accommodate said load carrier bracket (Figs. 2-3).
Regarding claim 22, Lundgren discloses wherein said sleeve portion has an upper edge portion at least partially defining an upper opening of said sleeve portion, wherein said upper edge portion is configured for (i.e. capable of) an engagement with said load carrier bracket (Fig. 2 – bracket portion 9 has an upper edge capable of engaging a suitably shaped load carrier bracket – only the edge is positively claimed).
Regarding claim 24, Lundgren discloses an urging member (15) configured to apply a pushing force on a holder engaging section (any portion of the load carrier bracket that engages the holder) of said load carrier bracket towards said upper edge portion (Figs. 2-3 – 15 is a resilient material (Col. 3, lines 60-62) and urges the load carrier bracket towards the upper edge).

Regarding claim 26, Lundgren discloses a load carrier, comprising: a load carrier foot comprising a holder (8, 9) adapted to receive a load carrier bracket (the holder is capable of receiving a load carrier bracket, elements 4, 10, for example) for coupling said load carrier foot to a vehicle, wherein said holder comprises a sleeve portion (9 – see specific cross section of 9 in Fig. 3) defining an accommodating space which is configured to partially accommodate said load carrier bracket (Figs. 2-3), and wherein said load carrier bracket comprises a vehicle engaging section and a trough-shaped coupling portion, said trough-shaped coupling portion extending from said vehicle engaging section in a longitudinal direction of the load carrier bracket and comprising a holder engaging section engageable with said holder of said load carrier foot (the load carrier bracket is only functionally claimed – Lundgren’s holder is capable of receiving a load carrier bracket with these characteristics).
Regarding claims 27-32, Lundgren’s holder is capable of receiving and interacting with a load carrier bracket having the claimed characteristics (the load carrier bracket is only functionally claimed – see claim 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren.  
Regarding claim 23, Lundgren fails to disclose a convex upper edge.  However, Lundgren discloses forming an edge convexly (see upper edge of 8 in Fig. 1).  It would have been obvious to one of ordinary skill to have made the upper edge of bracket portion 9 convex in Lundgren because doing so only involves a simple substitution of one known, equivalent edge (convexly curved) element for another (angled) to obtain predictable results.

REJECTION BASED ON SHEN
Claim(s) 26, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,534,518 to Shen.
Regarding claim 26, Shen discloses a load carrier, comprising: a load carrier foot comprising a holder (outer cover 60 – Fig. 2) adapted to receive a load carrier bracket (30 – Figs. 3-4) for coupling said load carrier foot to a vehicle, wherein said holder comprises a sleeve portion (60 forms a sleeve) defining an accommodating space (space internal to 60) which is configured to (i.e. capable to) partially accommodate said load carrier bracket (60 is capable of this function, for example see Figs. 2-3), and 
Regarding claim 32, Shen discloses wherein said load carrier bracket is partially accommodated in said accommodating space and releasably engaged with said holder (the load carrier bracket is only functionally claimed (see claim 26); Shen is capable of releasably accommodating a load carrier bracket (see Figs. 2-3, for example)).
Regarding claim 34, Shen discloses wherein said load carrier foot further comprises a tightening member (40) having a tightening member operating portion (head of 40) arranged in said accommodating space between an inner wall of said holder and said load carrier bracket (Figs. 3-4).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of DE 19740820 to Roessle.
Regarding claim 35, Shen discloses wherein said load carrier bracket comprises an access opening configured to provide tool access to said tightening member operating portion (the load carrier bracket is only functionally claimed – see claim 26; Shen’s holder is capable of use with a load carrier bracket having an access opening).  Shen fails to disclose an access opening in the holder.  However, Roessle discloses a holder having an access opening (15).  It would have been obvious to one of ordinary skill to have included an access .  
Allowable Subject Matter
Claims 17-21 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734